MEMORANDUM DECISION
                                                               Feb 13 2015, 9:33 am
Pursuant to Ind. Appellate Rule 65(D), this
Memorandum Decision shall not be regarded as
precedent or cited before any court except for the
purpose of establishing the defense of res judicata,
collateral estoppel, or the law of the case.



ATTORNEY FOR APPELLANT                                 ATTORNEY FOR APPELLEE
Kristin R. Willadsen                                   Gregory F. Zoeller
Muncie, Indiana                                        Attorney General of Indiana

                                                       Robert J. Henke
                                                       David E. Corey
                                                       Deputy Attorneys General
                                                       Indianapolis, Indiana



                                             IN THE
    COURT OF APPEALS OF INDIANA

In the Matter of the Termination                       February 13, 2015
of the Parent-Child Relationship                       Court of Appeals Case No.
of: I.B., B.B., and W.B.                               18A02-1406-JT-446
                                                       Appeal from the Delaware Circuit
and                                                    Court
M.T.,                                                  The Honorable Kimberly S. Dowling
                                                       The Honorable Brian Pierce
Appellant-Respondent,                                  Cause Nos. 18C02-1308-JT-21
                                                       18C02-1308-JT-22
        v.                                             18C02-1308-JT-23


The Indiana Department of Child
Services,
Appellee-Petitioner




Bailey, Judge.
                                              Case Summary
[1]   M.T. (“Mother”) appeals the termination of her parental rights to I.B., B.B.,

      and W.B. (“the Children”), upon the petition of the Delaware County

      Department of Child Services (“the DCS”). She presents the sole issue of

      whether the DCS established, by clear and convincing evidence, the requisite

      statutory elements to support the termination decision. We affirm.



                                 Facts and Procedural History
[2]   In 2011, the Children were adjudicated Children in Need of Services

      (“CHINS”), partially because of Mother’s abuse of alcohol. Mother

      participated in services and the Children were returned to her care in December

      of 2011. On November 16, 2012, Mother was arrested after her two-week

      drinking binge caused one of the Children to contact relatives. The DCS placed

      the Children with family members1 and, on November 26, 2012, the Children

      were again found to be CHINS.


[3]   Mother participated in some alcohol treatment services, but continued to

      relapse. During the pendency of the CHINS proceedings, Mother was arrested

      five times. Also, the DCS received reports that Mother had twice been

      admitted, in an intoxicated state, to a local hospital.




      1
          Father was incarcerated on a driving while intoxicated charge.


      Court of Appeals of Indiana | Memorandum Decision 18A02-1406-JT-446| February 13, 2015   Page 2 of 8
[4]   On August 12, 2013, DCS family case manager Susan Brown (“Brown”) went

      to Mother’s home and found her intoxicated. Mother admitted having been on

      a drinking binge for two and one-half days. The next day, the DCS petitioned

      to terminate Mother’s parental rights.


[5]   On April 11, 2014, an evidentiary hearing was conducted. Mother was not

      present. On May 23, 2014, the trial court entered findings of fact, conclusions

      of law, and orders terminating Mother’s parental rights. 2 She now appeals.



                                     Discussion and Decision
                                               Standard of Review
[6]   Our standard of review is highly deferential in cases concerning the termination

      of parental rights. In re K.S., 750 N.E.2d 832, 836 (Ind. Ct. App. 2001). This

      Court will not set aside the trial court’s judgment terminating a parent-child

      relationship unless it is clearly erroneous. In re A.A.C., 682 N.E.2d 542, 544

      (Ind. Ct. App. 1997). When reviewing the sufficiency of the evidence to

      support a judgment of involuntary termination of a parent-child relationship,

      we neither reweigh the evidence nor judge the credibility of the witnesses. Id.

      We consider only the evidence that supports the judgment and the reasonable

      inferences to be drawn therefrom. Id.




      2
          By this time, the DCS plan for the Children was reunification with their father.


      Court of Appeals of Indiana | Memorandum Decision 18A02-1406-JT-446| February 13, 2015   Page 3 of 8
        Requirements for Involuntary Termination of Parental Rights
[7]   Parental rights are of a constitutional dimension, but the law provides for the

      termination of those rights when the parents are unable or unwilling to meet

      their parental responsibilities. Bester v. Lake Cnty. Office of Family & Children, 839
N.E.2d 143, 147 (Ind. 2005). The purpose of terminating parental rights is not

      to punish the parents, but to protect their children. In re L.S., 717 N.E.2d 204,

      208 (Ind. Ct. App. 1999), trans. denied.


[8]   Indiana Code section 31-35-2-4(b)(2) sets out the elements that the DCS must

      allege and prove by clear and convincing evidence in order to terminate a

      parent-child relationship:


              (A) that one (1) of the following is true:

              (i)      The child has been removed from the parent for at least six (6)
              months under a dispositional decree.
              (ii)     A court has entered a finding under IC 31-34-21-5.6 that
              reasonable efforts for family preservation or reunification are not
              required, including a description of the court’s finding, the date of the
              finding, and the manner in which the finding was made.
              (iii)    The child has been removed from the parent and has been
              under the supervision of a local office or probation department for at
              least fifteen (15) months of the most recent twenty-two (22) months,
              beginning with the date the child is removed from the home as a result
              of the child being alleged to be a child in need of services or a
              delinquent child;
              (B) that one (1) of the following is true:
              (i)    There is a reasonable probability that the conditions that
              resulted in the child’s removal or the reasons for placement outside the
              home of the parents will not be remedied.
              (ii)   There is a reasonable probability that the continuation of the
              parent-child relationship poses a threat to the well-being of the child.
      Court of Appeals of Indiana | Memorandum Decision 18A02-1406-JT-446| February 13, 2015   Page 4 of 8
               (iii)   The child has, on two (2) separate occasions, been adjudicated
               a child in need of services;

               (C) that termination is in the best interests of the child; and
               (D) that there is a satisfactory plan for the care and treatment of the
               child.
[9]    If the court finds that the allegations in a petition described above are true, the

       court shall terminate the parent-child relationship. I.C. § 31-35-2-8(a). A trial

       court must judge a parent’s fitness to care for his or her child at the time of the

       termination hearing, taking into consideration evidence of changed conditions.

       In re J.T., 742 N.E.2d 509, 512 (Ind. Ct. App. 2001), trans. denied. The trial

       court must also “evaluate the parent’s habitual patterns of conduct to determine

       the probability of future neglect or deprivation of the child.” Id.


                                                    Analysis
[10]   Mother contends that insufficient evidence supports the termination decision.

       She does not challenge the trial court’s determinations pursuant to Sections 31-

       35-2-4(b)(2)(A) (removal from parent), (C) (best interests), or (D) (satisfactory

       plan). She challenges the determinations relating to Sections 31-35-2-4(b)(2)(B)

       (reasonable probability conditions will not be remedied or relationship poses a

       threat to child’s well-being).


[11]   Indiana Code section 31-35-2-4(b)(2)(B) is written in the disjunctive, and

       therefore the court needed only to find that one of the three requirements of

       subsection (b)(2)(B) had been established by clear and convincing evidence. See

       L.S., 717 N.E.2d at 209. Here, Mother presents an argument only as to

       whether the DCS established, by clear and convincing evidence, that there is a
       Court of Appeals of Indiana | Memorandum Decision 18A02-1406-JT-446| February 13, 2015   Page 5 of 8
       reasonable probability that the conditions resulting in the removal or reasons for

       placement outside the home will not be remedied. See I.C. § 31-35-2-

       4(b)(2)(B)(i). The relevant statute does not simply focus on the initial basis for

       removal for purposes of determining whether a parent’s rights should be

       terminated, “but also those bases resulting in the continued placement outside

       the home.” In re A.I., 825 N.E.2d 798, 806 (Ind. Ct. App. 2005), trans. denied.


[12]   Initially, the DCS removed the Children from Mother’s care because of

       Mother’s alcohol abuse. Brown testified that one of the Children had called a

       relative to complain that Mother had been drinking daily and driving them

       around while she was intoxicated. The Children reported being fearful. When

       the DCS became involved, the Children’s father was in jail. During the CHINS

       proceedings, Mother was arrested on five occasions. Some, if not all, of the

       arrests took place while Mother was intoxicated.


[13]   Mother availed herself of some of the services offered to her, but continued to

       struggle with alcohol abuse. Al Adams (“Adams”), an addictions counselor

       who saw Mother in 2011, testified that he had insisted upon Mother going to an

       intensive outpatient program but she “had repeated relapses.” (Tr. 27.) She

       was then referred to and admitted for inpatient treatment at Turning Point. She

       completed an aftercare group program on January 9, 2012. Adams testified

       that he began to work with Mother again in May of that year, but she had both

       “repeated relapses” and “drug screens that she was positive on.” (Tr. 28.) He

       again referred Mother for inpatient treatment. She went to Tara Treatment

       Center in September of 2013. Less than one month after her discharge, Mother

       Court of Appeals of Indiana | Memorandum Decision 18A02-1406-JT-446| February 13, 2015   Page 6 of 8
       tested positive for alcohol. After warnings and confrontations regarding

       Mother’s repeated relapses and perceived dishonesty, Adams discontinued

       working with her.


[14]   Therapist Lacey Dewsbury (“Dewsbury”), who had provided services to

       Mother and the Children, testified that Mother had shown a “lack of progress

       in showing stability and changing her patterns of unstable relationships [and]

       impulsive choices.” (Tr. 34.) According to Dewsbury, Mother had engaged in

       a pattern of lying that had damaged her family relationships to the extent that

       the Children would try to be polite but “no longer wanted to address things.”

       (Tr. 35.) For those reasons, family therapy was stopped. Mother had also

       reported to Dewsbury that Mother had elected to discontinue taking prescribed

       medication to treat her borderline personality disorder.


[15]   Muncie Police Officer Damon Stovall testified that he encountered Mother at

       the Ball Memorial Hospital emergency room on December 6, 2013. Mother

       appeared injured and intoxicated; she requested that Officer Stovall not tell

       Brown about the hospitalization. Muncie Police Officer Christopher Duncan

       testified that he had summoned emergency services for Mother, after she had

       allegedly been battered by a friend’s husband after they had drank alcohol

       together and tempers flared. Officer Duncan secured Mother’s vehicle and

       found a bottle of alcohol in it, along with several prescription bottles.




       Court of Appeals of Indiana | Memorandum Decision 18A02-1406-JT-446| February 13, 2015   Page 7 of 8
[16]   The DCS presented sufficient evidence from which the trial court could

       conclude that there was a reasonable probability that the conditions resulting in

       the removal or reasons for placement outside the home would not be remedied.



                                               Conclusion
[17]   The DCS established by clear and convincing evidence the requisite elements to

       support the termination of parental rights.


[18]   Affirmed.


       Robb, J., and Brown, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 18A02-1406-JT-446| February 13, 2015   Page 8 of 8